       Case 1:15-cv-00859-RWS Document 602 Filed 11/21/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA,
                           ATLANTA DIVISION


CONSUMER FINANCIAL
PROTECTION BUREAU,

      Plaintiff,                            Civil Action No.
                                            1:15-CV-0859-RWS
            v.

UNIVERSAL DEBT & PAYMENT
SOLUTIONS, LLC; et al.

      Defendants.




   MOTION OF CONSUMER FINANCIAL PROTECTION BUREAU
            FOR APPOINTMENT OF A RECEIVER


      Pursuant to Rule 66 of the Federal Rules of Civil Procedure, Plaintiff,

the Consumer Financial Protection Bureau, hereby moves for an order

appointing an independent receiver over Defendants Check & Credit

Recovery, LLC, Credit Power, LLC, Universal Debt & Payment Solutions,

LLC, Universal Debt Solutions, LLC, WNY Account Solutions, LLC, WNY

Solutions Group, LLC, and two entities wholly owned by certain other

Defendants, Real Estate of Distinction, Inc., and Rx Office Solutions, LLC.
         Case 1:15-cv-00859-RWS Document 602 Filed 11/21/19 Page 2 of 4




This Motion is supported by a brief, exhibits to the brief, and a proposed

order.


Dated: November 21, 2019             Respectfully Submitted,

                                     Attorneys for Plaintiff
                                     Consumer Financial Protection Bureau:

                                     CARA PETERSEN
                                     Acting Enforcement Director

                                     DAVID RUBENSTEIN
                                     Deputy Enforcement Director

                                     THOMAS KIM
                                     Assistant Deputy Enforcement Director

                                     /s/ Mary K. Warren

                                     Mary K. Warren (NY bar #2557684)
                                     Rebecca J. Coleman (MD)
                                     Maureen McOwen (DC bar # 976749)
                                     ENFORCEMENT ATTORNEYS
                                     1700 G Street NW
                                     Washington, DC 20552
                                     Phone (Warren): 202-435-9284
                                     Phone (Coleman): 202-435-7541
                                     Phone (McOwen): 202-435-9553
                                     Email: Mary.Warren@cfpb.gov
                                     Email: Rebecca.Coleman@cfpb.gov
                                     Email: Maureen.Mcowen@cfpb.gov
                                     Fax: 202-435-7722

                                     and

                                     Local Counsel


                                       2
Case 1:15-cv-00859-RWS Document 602 Filed 11/21/19 Page 3 of 4




                            KURT ERSKINE, FIRST ASSISTANT
                            U.S. ATTORNEY

                            LORI BERANEK
                            ASSISTANT U.S. ATTORNEY
                            Georgia Bar No. 666825
                            600 Richard B. Russell Federal Bldg.
                            75 Spring Street, S.W.
                            Atlanta, GA 30303
                            Telephone: (404) 581-6225
                            Facsimile: (404) 581-6163
                            Email: lori.beranek@usdoj.gov




                              3
       Case 1:15-cv-00859-RWS Document 602 Filed 11/21/19 Page 4 of 4




                        CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this day a true and
correct copy of the foregoing document was filed with the clerk of court using
the CM/ECF system, which will automatically send email notification of the
filing to all attorneys of record, and was mailed by United Parcel Service to
the following defendants that do not have access to the CM/ECF system:

Marcus Brown                        Sarita Brown
142 Stratford Road                  1440 Jefferson Ave., #233
Buffalo, NY 14216                   Buffalo, NY 14208-1827

Tasha Pratcher                      WNY Account Solutions
1070 Chestnut Ridge Road            c/o Marcus Brown
Amherst, NY 14228                   142 Stratford Road
                                    Buffalo, NY 14216



/s/ Mary K. Warren                         November 21, 2019
Mary K. Warren
Enforcement Attorney




                                       4
